Citation Nr: 0408068	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-18 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
shell fragment wounds, posterior left thigh, muscle group 
XIII.

2.  Entitlement to an evaluation in excess of 10 percent for 
shell fragment wounds, anterior right thigh, muscle group 
XIV.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from September 1943 to January 
1946.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  Residuals of shell fragment wounds of the veteran's 
posterior left thigh include multiple pieces of shrapnel in 
the soft tissue of the mid to lower thigh and below the knee 
and multiple slightly hypopigmented, mildly depressed, well-
healed scars. 

3.  Residuals of shell fragment wounds of the veteran's 
anterior right thigh include one piece of shrapnel in the 
soft tissue of the mid to lower thigh and a slightly 
hypopigmented, mildly depressed and adherent scar.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for shell fragment wounds, posterior left 
thigh, muscle group XIII, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.55, 4.56, 4.73, 
Diagnostic Code 5314 (2003).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for shell fragment wounds, anterior right 
thigh, muscle group XIV, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.55, 4.56, 4.73, 
Diagnostic Code 5314 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  The VCAA, in part, redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claims now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
part, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

First, in a letter dated in March 2002, the RO acknowledged 
the veteran's claims, explained how it planned to satisfy its 
newly expanded duties to notify and assist the veteran, 
requested the veteran to submit any pertinent evidence and 
information he had to support his claims, and indicated that 
it would assist the veteran in obtaining and developing all 
pertinent evidence, including VA and private treatment 
records and records from other federal government agencies, 
provided he identified the source or sources of the evidence. 

The RO specifically requested the veteran to send copies of 
any recent treatment records and obtain statements from 
persons who had knowledge of the claimed conditions.  The RO 
indicated that if the veteran wished VA to secure these 
treatment records and statements, he should complete the 
enclosed consent forms identifying each medical provider and 
provide the RO with the names and mailing addresses of all 
persons who could substantiate his claims.  The RO noted that 
it had requested an examination at a VA Medical Center and 
that that facility would notify the veteran regarding the 
date and time of his examination.      

The RO sent the aforementioned notice before initially 
deciding the veteran's claims.  The timing of this notice 
thus complies with the express requirements of the law as 
found by the Court in Pelegrini v. Principi, 17 Vet. App. at 
420-22 (2004) (holding, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits).  

The content of the notice also complies with the express 
requirements of the law as found by the Court in Pelegrini.  
As previously indicated, this notice informed the veteran of 
the evidence and information needed to support his claims.  
It also indicated that VA would assist the veteran in 
obtaining all outstanding evidence, but that in the meantime, 
the veteran should submit any pertinent evidence he had to 
support his claims.  See Pelegrini, 17 Vet. App. at 422 
(holding that VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim).  But see VAOPGCPREC 1-2004 (holding that the 
Court's statement in Pelegrini that section § 3.159(b)(1), 
explicitly, and section § 5103(a), implicitly, requires VA to 
request the veteran to provide all evidence in his possession 
that pertains to his claim is obiter dictum and not binding 
on the Board and that section § 5103(a) does not require VA 
to seek evidence other than that identified as necessary to 
substantiate a claim).  

Moreover, after sending the March 2002 notice, the RO 
provided the veteran additional notice with regard to his 
claims in a rating decision dated June 2002, a statement of 
the case issued in June 2003, and a supplemental statement of 
the case issued in August 2003.  In those documents, the RO 
again informed the veteran of the information and evidence 
needed to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  As well, the RO notified the veteran of 
the reasons for which his claims had been denied, the 
evidence it had considered in denying those claims, and the 
evidence the veteran still needed to submit to substantiate 
his claims, and provided him the regulations pertinent to his 
claims, including those involving VA's duties to notify and 
assist.  

Finally, in a written statement submitted in September 2003, 
in response to the issuance of a supplemental statement of 
the case, the veteran informed his representative that he 
wished to waive the 60-day period and have his case 
considered immediately.

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c) (West 2002).  In particular, 
the RO secured and associated with the claims file the 
veteran's service medical records, and thereafter, the 
veteran identified no other pertinent evidence for VA to 
secure.  Additionally, VA has conducted necessary medical 
inquiry in an effort to substantiate the veteran's claims.  
38 U.S.C.A.§ 5103A (d).  Specifically, in March 2002, the  RO 
afforded the veteran a VA muscles examination, during which 
an examiner addressed the severity of the disabilities at 
issue in this appeal.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claims

The veteran seeks increased evaluations for residuals of his 
posterior left thigh and anterior right thigh disabilities.  
He alleges that the 10 percent evaluations that are currently 
assigned those disabilities should be increased to 20 percent 
to reflect more accurately the severity of his 
symptomatology.  This symptomatology allegedly includes 
muscle fatigue after moderate use, such as walking up and 
down stairs.  The veteran believes that VA should 
characterize his disabilities as moderately severe based on 
this symptomatology and because in service, his wound was 
penetrating and necessitated a lengthy hospitalization of 70 
days. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155); 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2003).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995) (holding that, when assigning a disability 
rating, it is necessary to consider additional functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement).   

The RO has evaluated the veteran's posterior left thigh and 
anterior right thigh disabilities pursuant to Diagnostic 
Codes 5313 and 5314, respectively, which govern ratings of 
muscle injuries of the thigh, specifically, muscle groups 
XIII and XIV.  38 C.F.R. § 4.73, Diagnostic Codes 5313, 5314.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Diagnostic Code 5313 provides that a 10 percent evaluation is 
assignable for moderate impairment to muscle group XIII.  A 
30 percent evaluation is assignable for moderately severe 
impairment to muscle group XIII.  A 40 percent evaluation is 
assignable for severe impairment to muscle group XIII.  38 
C.F.R. § 4.73, Diagnostic Code 5313.  

Diagnostic Code 5314 provides that a 10 percent evaluation is 
assignable for moderate impairment to muscle group XIV.  A 30 
percent evaluation is assignable for moderately severe 
impairment to muscle group XIV.  A 40 percent evaluation is 
assignable for severe impairment to muscle group XIV.  38 
C.F.R. § 4.73, Diagnostic Code 5314.  

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii). 

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Injuries to muscle groups XIII and XIV affect the use of the 
knee.  Other diagnostic codes that are thus applicable to the 
veteran's claims include:  Diagnostic Code 5256, which 
provides that a 30 percent evaluation is assignable for 
ankylosis of the knee at a favorable angle in full extension, 
or in slight flexion between zero degrees and 10 degrees; 
Diagnostic Code 5257, which governs knee impairments and 
provides that a 10 percent evaluation is assignable for 
slight recurrent subluxation or lateral instability and a 20 
percent evaluation is assignable for moderate recurrent 
subluxation or lateral instability; Diagnostic Code 5258, 
which provides that a 20 percent evaluation is assignable for 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint; Diagnostic 
Code 5260, which provides that a 10 percent evaluation is 
assignable for flexion limited to 45 degrees and a 20 percent 
evaluation is assignable for flexion limited to 30 degrees; 
and Diagnostic Code 5261, which provides that a 10 percent 
evaluation is assignable for extension limited to 10 degrees 
and a 20 percent evaluation is assignable for extension 
limited to 15 degrees. 

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998).  
Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either 
Diagnostic Code 5260 or 5261, which include flexion limited 
to 60 degrees or extension limited to 5 degrees, or when 
there is painful motion such that it adds to the actual 
limitation of motion shown under Diagnostic Code 5260 or 
Diagnostic Code 5261.  VAOPGCPREC 9-98 at paragraphs 1, 6.  A 
separate evaluation may also be granted under Diagnostic 
Code 5003 and 38 C.F.R. § 4.59, when a veteran technically 
has full range of motion that is inhibited by pain.  
VAOPGCPREC 9-98 at paragraphs 4, 6; see also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

Based on the aforementioned criteria and for the reasons 
explained below, the Board finds that the veteran's posterior 
left thigh and anterior right thigh disability pictures do 
not more nearly approximate the criteria for a higher rating 
under Diagnostic Codes 5313 and 5314, or other diagnostic 
codes.  

As previously indicated, the veteran had active service from 
September 1943 to January 1946.  On December 14, 1944, he 
suffered wounds to both of his thighs when he was hit with 
enemy artillery shell fragments.  Medical personnel described 
these wounds as lacerated, penetrating, with multiple points 
of entrance, including the posterior aspect of the lower 
third of the left thigh, the ventral aspect of the lower 
third of the right thigh, and the medical aspect of the upper 
third of the left leg.  These wounds initially necessitated 
sulfa dressing at an aid station.  Five days later, medical 
personnel transferred the veteran to an evacuation hospital.  
At that facility, the wounds were characterized as moderate 
and multiple traumatic foreign bodies were noted in the 
wounds.  The veteran underwent exploration and drainage of 
purulent exudate from the wound on the right thigh.  After a 
stay of five days, medical personnel transferred the veteran 
to the USS Refuge, where he received sulfadiazine treatment 
for approximately one week, and then to a base hospital, 
where he stayed for sixteen days.  Medical personnel 
subsequently transferred the veteran to the 20th Station 
Hospital - Guadalcanal, where he stayed for approximately 
three weeks and underwent physical therapy.  During January 
1945, the veteran's wounds were noted to be mild and well 
healed and the veteran's sole complaint was stiffness of the 
legs.  In February 1945, the wounds were noted to be 
moderately severe, but improved.  The veteran returned to 
duty on February 9, 1945.  On separation examination 
conducted in January 1946, an examiner noted residual scars 
of both thighs, but no other abnormalities associated with 
the shell fragment wounds.

Since service, the veteran has not sought additional 
treatment for his wounds.  He has, however, undergone VA 
examinations.  During a VA examination conducted in January 
1947, an examiner noted residual well-healed scars, but no 
other abnormalities associated with the shell fragment 
wounds.  

During a VA muscles examination conducted in March 2002, the 
veteran reported intermittent, sometimes spontaneous, mild 
weakness of the lower extremity, once weekly for four to five 
minutes, including after excessive walking up and down 
stairs.  He indicated that he could walk long distances at a 
slow pace without any difficulty.  He denied pain, cramping 
and spasms involving the muscles of his thighs, numbness, a 
burning sensation, and problems with daily living activities.  
He indicated that he was active around the house, including 
with chores, and had some left knee soreness, which might be 
due to arthritis.  He also indicated that he retired in 1977, 
but still worked at his son's television repair shop four to 
five hours weekly.  

The March 2002 examiner noted a one centimeter, round entry 
scar on the right anterior distal thigh, which was smooth, 
slightly hypopigmented, and mildly depressed and adherent at 
the center.  She also noted two one centimeter, round entry 
scars on the left posterior distal thigh, and one five 
centimeter, vertical scar from the most distal shrapnel 
fragment scar ending at the posterior medial left knee.  The 
examiner described these scars as smooth, slightly 
hypopigmented with mild depression of both round scars.  With 
regard to all scars noted, there was no breakdown, 
keloidosis, tenderness on palpation, or increased 
sensitivity.  

The March 2002 examiner also noted that the veteran had good 
muscle tone and bulk of both lower extremities with no 
evidence of atrophy and muscle strength measuring 5/5 
bilaterally.  There was no evidence of muscle herniation or 
loss of muscle function.  The veteran had full range of 
motion of the bilateral knees and hips with no evidence of 
pain, swelling, erythema, crepitus or heat.  He had good 
stability of the knees with negative McMurray's and Lachman's 
signs, deep tendon reflexes of 2+, which were symmetrical 
involving the lower extremities, good sensory perception to 
sharp and dull sensation in both lower extremities, pedal 
pulses of 2+, which were symmetrical, and good capillary 
filling of both feet.  There was no evidence of bone, joint 
or nerve damage.  X-rays revealed bilateral degenerative 
changes of the hips and knees and bilateral shrapnel in the 
soft tissues.  There was one piece on the right in the mid to 
lower thigh and multiple small pieces on the left in the mid 
to lower thigh and below the knee on the left.  The examiner 
diagnosed well-healed shrapnel fragment wounds of the left 
distal posterior thigh, involving muscle group XIII, and 
right distal anterior thigh, involving muscle group XIV, 
without any change from the last examination.  She also 
diagnosed degenerative changes of the bilateral hips and 
knees and noted that these changes were not related to the 
shrapnel fragment injuries. 

Based on the above, the preponderance of the evidence is 
against increased evaluations for the veteran's posterior 
left thigh and anterior right thigh disabilities.  The Board 
emphasizes that despite the need for in-service treatment, at 
discharge noted residuals were limited to scarring, and, that 
there is no medical evidence of record reflecting that the 
veteran has sought treatment for these disabilities since his 
discharge from service.  Moreover, during the recent VA 
examination, the examiner noted very few residuals of these 
disabilities.  According to the examiner, residuals of shell 
fragment wounds of the veteran's posterior left thigh include 
multiple pieces of shrapnel retained in the soft tissue of 
the mid to lower thigh and below the knee, as well as 
multiple slightly hypopigmented, mildly depressed, well-
healed scars.  Residuals of shell fragment wounds of the 
veteran's anterior right thigh include one piece of shrapnel 
retained in the soft tissue of the mid to lower thigh and a 
slightly hypopigmented, mildly depressed and adherent scar.  
These residuals are currently contemplated in the 10 percent 
evaluations that are assigned the veteran's posterior left 
thigh and anterior right thigh disabilities.  

The veteran claims that he experiences fatigue and weakness 
as a result of his disabilities; however, the objective 
evidence of record does not confirm this assertion.  During 
the examination, the examiner tested the muscle strength of 
the veteran's lower extremities and there was no weakness 
evident.  There was also no other residual noted to limit the 
veteran functionally.  

Even assuming the truth of the veteran's allegation that he 
intermittently experiences weakness and fatigue as a result 
of his disabilities, such a finding would be insufficient to 
increase the evaluations assigned those disabilities to 20 
percent.  As previously indicated, such evaluations would be 
warranted if the evidence established moderately severe 
muscle injuries.  The type of injury that is associated with 
a moderately severe muscle disability is a through and 
through or deep penetrating wound by a small high-velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  In this case, the veteran's wounds 
were penetrating, but not the result of a small high-velocity 
or large low-velocity missile, and although they necessitated 
debridement, there is no evidence that they caused prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring.  

Moreover, despite the fact that these wounds necessitated 
approximately two months of treatment, since service the 
veteran has neither sought ongoing treatment nor consistently 
complained of cardinal signs and symptoms of muscle 
disability.  It was only recently that the veteran reported 
experiencing weakness and muscle fatigue.  He himself has 
indicated that those symptoms do not interfere with his 
activities of daily living.  In addition, as previously 
indicated, there are no objective findings of record that 
would establish that the disabilities are moderately severe 
based on clinical findings.  Specifically, there is no 
evidence of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side, and 
tests of strength did not demonstrate positive evidence of 
impairment.  Increased evaluations are therefore not 
warranted under the criteria of Diagnostic Codes 5313 and 
5314.  

The Board also notes that there is no objective evidence that 
either of the veteran's disabilities manifests as ankylosis, 
limitation of flexion or extension, subluxation, instability, 
locking, or effusion.  In addition, although the veteran has 
been shown to have arthritis of the hips and knees, the VA 
examiner ruled out a relationship between that arthritis and 
the veteran's shell fragment wounds, based on consideration 
of a complete medical history.  No competent evidence is of 
record refuting that conclusion.  Accordingly, increased or 
separate evaluations are not warranted based on application 
of Diagnostic Codes 5256, 5257, 5258, 5260, or 5261, or 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded increased evaluations in the future should his 
disability pictures change.  See 38 C.F.R. § 4.1.  At 
present, however, the Board finds that evaluations in excess 
of 10 percent are not warranted in that the veteran's 
disabilities continue to be manifested by healed scarring and 
subjective complaints of weakness and/or fatigue, without 
objective evidence of symptoms resulting in functional 
impairment more nearly approximate a degree of moderately 
severe.  

There is no indication that the schedular criteria are 
inadequate to evaluate the disabilities at issue in this 
appeal.  The veteran does not assert, and the evidence does 
not establish, that either of these disabilities, alone, 
causes marked interference with employment or necessitates 
frequent periods of hospitalization.  In that regard the 
Board notes that the percentage ratings under the rating 
schedule are themselves representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  The 
veteran has not identified any unusual manifestations of his 
disabilities or other factors that present such exceptional 
or unusual disability pictures as to render impractical the 
application of the regular schedular standards.  Thus, the 
Board finds that referral for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) (2003) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board concludes that the criteria for increased 
evaluations for posterior left thigh and anterior right thigh 
disabilities have not been met.  In reaching its decision, 
the Board considered the complete history of the disabilities 
at issue as well as the current clinical manifestations and 
the effect the disabilities have on the earning capacity of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2003).  In 
addition, the Board considered the applicability of the 
benefit-of-the-doubt doctrine, but as there was no 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.


ORDER

An evaluation in excess of 10 percent for shell fragment 
wounds, posterior left thigh, muscle group XIII, is denied.

An evaluation in excess of 10 percent for shell fragment 
wounds, anterior right thigh, muscle group XIV, is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



